IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT




                            No. 95-20576
                         (Summary Calendar)


MARION “BILL” MERICLE,
                                              Plaintiff-Appellant,

versus

WAL-MART STORES, INC.,
                                                 Defendant-Appellee.




          Appeal from the United States District Court
               for the Southern District of Texas
                          (CA-H-94-807)


                           April 30, 1996

Before WIENER, PARKER and DENNIS, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Marion “Bill” Mericle appeals from the

take-nothing judgment as a matter of law rendered by the district

court following the close of Plaintiff’s case.    Mericle complains

that, in his jury trial, the district court erred in finding that

Mericle’s principal third-party witness was not credible and in

excluding certain documentary evidence which Mericle sought to

adduce.

     We have carefully reviewed the record in this case and the

applicable law and arguments of counsel as set forth in their

     *
      Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
respective briefs to this court, and find no reversible error on

the part of the district court.

      In reviewing a grant of judgment as a matter of law, we must

consider     all   of    the   evidence    presented     with   all   reasonable

inferences in the light most favorable to the Plaintiff.               London v.

MAC Corp. of America, 44 F.2d 316, 318 (5th Cir. 1995).               The motion

is properly granted if the facts and inferences point so strongly

in favor of the movant that a rational jury could not arrive at a

contrary verdict.        Id.     If there is substantial evidence of such

quality and weight that reasonable and fair-minded jurors might

reach a different conclusion -- then the motion should have been

denied.      Id.   There was ample evidence from which a jury could

conclude that there was an alcohol spill on the floor where Mericle

fell.    However, the district court held that there was no evidence

that Wal-Mart had actual knowledge of the spill or that the spill

had   been    on   the   floor    long   enough   that   Wal-Mart     would   have

discovered it with the exercise of reasonable prudence.                We agree.

      Finally, the district court’s evidentiary rulings are afforded

considerable deference under the abuse of discretion standard of

review.      Johnson v. Ford Motor Co., 988 F.2d 573, 578 (5th Cir.

1993).     We find no abuse of discretion in the district court’s

evidentiary rulings.

      For the foregoing reasons, the judgment of the district court

is, in all respects,

AFFIRMED.